PER CURIAM.
Appellants seek review of an order revoking their supersedeas bonds pending appeal contending that the trial court lacked jurisdiction to enter such order. Under the peculiar circumstances of this case, we agree and reverse.
Appellants, having pleaded nolo conten-dere to possession and importation of cannabis reserving their rights to appeal, were released on supersedeas bonds pending their appeal to this court, 376 So.2d 405. The trial court granted the State’s motion to revoke the supersedeas bonds on the ground that appellants had not duly prosecuted their appeals. Fla.R.Crim.P. 3.691(d)(1). At the time the order was entered, appellants’ brief had already been filed in this court. No motion to relinquish jurisdiction to the trial court had been granted.
Since the record on appeal and appellants’ brief had been filed with this court, we agree that under the circumstances of this case, the trial court was without jurisdiction to enter the order revoking appellants’ supersedeas bond. Cf. Fla.R.App.P. 9.600. The cause is reversed and remanded for proceedings consistent herewith.
MILLS, C. J., and McCORD and SHIVERS, JJ., concur.